Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 
United States Patent Application Publication 2019/0149275 discloses UE is configured with distinct or separate PDCCH monitoring patterns on two CCs. The PDCCH monitoring pattern is shown for CORESET #0 and #1 with a PDCCH monitoring periodicity/offset on CC/BWP and a PDCCH monitoring periodicity/offset on CC/BWP. The monitoring pattern includes a plurality of monitoring occasions for CORESET #0 and #1. In this example, there are 22 monitoring occasions, 6 for CORESET #0 and 16 for CORESET #1.







Also, the prior art does not disclose or make obvious the claimed transmit, by the network entity to the UE, a CC/BWP configuration message that includes CC/BWP group configuration information that identifies a CC/BWP group configuration for the at least one CC/BWP group and communicate, by the network entity with the UE, on at least one CC/BWP of the at least one CC/BWP group based on one or more communication parameters configured according to the CC/BWP group configuration.  In combination in apparatus for wireless communication, comprising a transceiver.  A memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory.  The one or more processors are configured to execute the instructions to receive, by a network entity from a user equipment (UE), a component carrier/bandwidth portion (CC/BWP) grouping capability message that indicates a capability of the UE to support CC/BWP group-based signaling.  Transmit, by the network entity to the UE, a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





The application has been amended as follows: 
Replace the Abstract of the Disclosure with:
“A method, apparatus, and computer readable medium for wireless communications for receiving, by a network entity from a user equipment (UE), a component carrier/bandwidth portion (CC/BWP) grouping capability message that indicates a capability of the UE to support CC/BWP group-based signaling; transmitting, by the network entity to the UE, a CC/BWP grouping indication that identifies at least one CC/BWP group based on the CC/BWP grouping capability message; transmitting, by the network entity to the UE, a CC/BWP configuration message that includes CC/BWP group configuration information that identifies a CC/BWP group configuration for the at least one CC/BWP group; communicating, by the network entity with the UE, on at least one CC/BWP of the at least one CC/BWP group based on one or more communication parameters configured according to the CC/BWP group configuration.”

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645